Case 1:20-cv-01588-JPC-SLC Document 10 Filed 04/23/20 Page 1 of 4

April 14, 2020

Clerk of the Court

United States District Court

Southern District of New York

Daniel P. Moynihan Federal Courthouse
500 Pearl Street

Room 100

New York, New York 10007

Ladies/Gentlemen:

The Plaintiff, pro se, respectfully requests [Renzer Bell v. Charles Gray, et al. case no. 20
CV 01588] that the Clerk of Court amend the filing date listed on the docket for the
instant action to February 19, 2020 since the postal wrapper containing the Complaint
was received on February 19, 2020 as evinced by the United States Postal Service
tracking confirmation annexed hereto as Exhibit A.

The disparity between the current start date listed on the docket for the instant action,
and the date the Complaint was received by the United States District Court for the
Southern District of New York is due to the fact that the Plaintiff is required to mail the
Complaint to the Pro Se Intake Unit which for some reason utilizes the date that the
Complaint was actually received in their office instead of the date that the Complaint
was received by the United States District Court for the Southern District of New York.

The Plaintiff's equitable rights should not prejudiced by the system that requires pro se
litigants to communicate, and process documents through the Pro Se intake Unit.

Thank you for your attention, and consideration to this urgent matter.
ay

 

(904}743-7461

Encl.

  
Case 1:20-cv-01588-JPC-SLC Document 10 Filed 04/23/20 Page 2 of 4

EXHIBIT A
Tracking Number: EEG34851166US

Scheduled Delivery by
THURSDAY

20 sn ie: 00pma

Status
6 Delivered

rebruary 19, 2020 at 17:06 am
Delivered
NEW YORK, NY 10007

Get Updates +

 

Delivered

 

Text & Email Updates:

 

Proof of Delivery”

 

Tracking History

 

Product Information

 

Case 1:20-cv-01588-JPC-SLC Document 10 Filed 04/23/20 Page 3 of 4

See Less 7.

PIGITIO
 

 

| Renzer Bell
SITS€ Cleveh hind head /
Fok sonvil lle, Phe (32207

j
!

          

 

Dish ‘ct Court
yfex Msyni han U SCourt hoaSe

ree af peep
Hisdbye he
dow Wa ht oo Vork 1 1000 |

jolbeebegtafaneggEDEhafigfegh pel hyllll

 

Case 1:20-cv-01588-JPC-SLC Document 10 Filed 04/23/20 meee 4of 4

 
